Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 14, 2022. Claims 38-57 are pending. Claims 45-57 are withdrawn. Claims 38-44 are currently examined on the elected species of (1) SEQ ID NO: 122, (2) dendritic cells, and (3) gastric cancer.

Sequence Compliance
Applicant’s attention is directed to the Office’s sequence listing report mailed on Nov. 14, 2022. Proper response to the requirements is necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(Previous Rejection – Withdrawn) Claims 38-44 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is withdrawn in view of the amendment filed on Nov. 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 38-44 were rejected under 35 U.S.C. 102(a) as being anticipated by Tadmor et al. (US 2019/0189241 A1, published on Jun. 20, 2019, PCT filed on Jul. 19, 2017, with foreign application priority date of Jul. 20, 2016).
This rejection is withdrawn in view of the amendment filed on Nov. 14, 2022.

(New Rejection – Necessitated by Amendment) Claims 38-44 are rejected under 35 U.S.C. 102(a) as being anticipated by Fritsch et al. (US 2018/0153975 A1, published on Jun. 7, 2018; PCT filed on May 20, 2016).
The base claim 38, as amended, is drawn to a method for preventing or treating cancer, comprising administering to a subject an antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-negative cancer-specific tumor antigen neoepitope comprising any one of SEQ ID NOs: 1 to 214.
Fritsch teaches an invention relating to a pharmaceutical composition comprising a plurality of neoantigenic peptides and a pharmaceutically acceptable carrier, each neoantigenic peptide comprising a tumor-specific neoepitope capable of binding to an HLA protein in a subject, each tumor-specific neoepitope comprising a tumor-specific mutation present in a tumor, wherein (a) the composition comprises neoantigenic peptides comprising tumor-specific mutations present in at least 1% of subjects in a population of subjects suffering from cancer; (b) the composition comprises neoantigenic peptides comprising tumor-specific neoepitopes which bind to HLA proteins present in at least 5% of subjects in the population; and (c) the composition comprises at least one neoantigenic peptide capable of eliciting an immune response against a tumor present in at least 5% of the subjects in the population of subjects suffering from cancer. See Abstract.
Fritsch teaches that tumor-specific neoantigenic peptides and/or polypeptides are selected for use in the neoplasia vaccine or immunogenic composition so as to maximize the likelihood of generating an immune attack against the neoplasias/tumors in a high proportion of subjects in the population. See e.g. [0599]. It teaches that the vaccine or immunogenic composition can further comprise an adjuvant and/or carrier, such carrier can be an antigen presenting cell, such as a dendritic cell (DC) capapble of presenting the peptide to a T-cell (see e.g. [0602]), that CD8+ cell immunity may be generated with neoantigen loaded dendritic cell (DC) vaccine (see e.g. [0619]), that neoantigen loaded DCs may be prepared using the synthetic TLR 3 agonist  Poly-ICLC to stimulate the DCs (see e.g. [0619]), and that a DC vaccine may be incorporated into a scaffold system to facilitate delivery to a patient (see e.g. [0621]).
Fritsch provides a listing of neoantigen peptides caused by tumor-specific mutations, including but not limited to SEQ ID NOs: 11967 (identical to instant SEQ ID NO: 2), 27068 (10 aa, comprising instant SEQ ID NO: 3), and 11447 (identical to instant SEQ ID NO: 5). 
Therefore, Fritsch teaches a method for preventing or treating cancer, comprising administering to a subject an antigen-presenting cell loaded with an Epstein-Barr virus (EBV)-negative cancer-specific tumor antigen neoepitope comprising at least one of SEQ ID NOs: 2, 3 and 5.
Regarding claims 41-42, the above neoantigens disclosed in Fritsch are identical to ones specified in the instant claims, they inherently have the same HLA binding properties.
Regarding claims 43-44, Fritsch lists cancer types that can be treated including ones specified in the instant claims. See e.g. [0295] and [0486]. 
Accordingly, Fritsch teaches each and every aspects of claims 38-44.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648